UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number: 811-8747 DIVIDEND AND INCOME FUND, INC. (Exact name of registrant as specified in charter) 11 Hanover Square, 12th Floor New York, NY (Address of principal executive offices) (Zip Code) John F. Ramírez, Esq. Dividend and Income Fund, Inc. 11 Hanover Square New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code: 1-212-785-0400 Date of Fiscal Year End: 11/30 Date of Reporting Period: 02/28/11 Item 1. Schedule of Investments DIVIDEND AND INCOME FUND, INC. SCHEDULE OF PORTFOLIO INVESTMENTS February 28, 2011 (Unaudited) Shares Cost Value COMMON STOCKS (69.45%) Aircraft Engines & Engine Parts (1.06%) United Technologies Corp. $ $ Beverages (2.02%) Coca-Cola Company PepsiCo, Inc. Cigarettes (1.76%) Altria Group, Inc. Philip Morris International, Inc. Computer & Office Equipment (1.79%) Hewlett-Packard Company International Business Machines Corp. Crude Petroleum & Natural Gas (1.05%) Occidental Petroleum Corp. Deep Sea Foreign Transportation of Freight (1.01%) Seaspan Corp. Dolls & Stuffed Toys (0.79%) Mattel, Inc. Electric Services (3.13%) Southern Company Electronic & Other Electrical Equipment (3.36%) Emerson Electric Company General Electric Company Fire, Marine & Casualty Insurance (1.60%) Ace Ltd. Food & Kindred Products (0.40%) Kraft Foods, Inc. Class A Investment Advice (0.68%) Invesco Ltd. Life Insurance (3.60%) Lincoln National Corp. MetLife, Inc. Miscellaneous Business Credit Institution (3.97%) Apollo Investment Corp. Horizon Technology Finance Corp. Solar Capital Ltd. Star Asia Financial Ltd. (a)(b)(c) Star Asia SPV, LLC (b)(c) Motor Vehicle Parts & Accessories (1.83%) Honeywell International, Inc. National Commercial Banks (2.17%) JPMorgan Chase & Company Natural Gas Transmission (3.81%) Energy Transfer Partners LP Enterprise Products Partners LP Paints, Varnishes, Lacquers, Enamels & Allied Products (1.12%) PPG Industries, Inc. Perfumes, Cosmetics & Other Toilet Preparations (1.76%) Avon Products, Inc. Petroleum Refining (2.16%) Exxon Mobil Corp. Pharmaceutical Preparations (6.39%) Abbott Laboratories Bristol-Myers Squibb Company Merck & Company, Inc. Pfizer, Inc. Plastic Materials, Resins & Nonvulcanelastomers (2.33%) E.I. du Pont de Nemours & Company Dow Chemical Co. Radio & TV Communications Equipment (0.75%) QUALCOMM, Inc. Radio Telephone Communications (0.73%) Vodafone Group PLC ADR Real Estate Investment Trusts (2.82%) Annaly Capital Management, Inc. MFA Financial, Inc. Refuse Systems (0.70%) Waste Management, Inc. Retail-Variety Stores (1.06%) Target Corp. Retail-Women's Clothing Stores (2.19%) Limited Brands, Inc. Savings Institution, Federally Chartered (1.00%) People's United Financial, Inc. Security & Commodity Brokers, Dealers, Exchanges & Services (0.70%) NYSE Euronext Semiconductors & Related Devices (2.72%) Intel Corp. Microchip Technology, Inc. Services-Engineering, Accounting, Research, Management (0.43%) Paychex, Inc. Services-Prepackaged Software (1.01%) Microsoft Corp. Surgical & Medical Instruments & Apparatus (2.33%) 3M Company Telephone Communications (No Radiotelephone) (4.75%) AT&T, Inc. Frontier Communications Corp. Verizon Communications, Inc. Water Transportation (0.47%) Nordic American Tanker Shipping Ltd. Total common stocks Exchange Traded Fund (2.18%) SPDR KBW Bank Preferred Stock ( 0.03%) Financial (0.03%) Solar Cayman Ltd. (a)(b)(c) Principal Amount Corporate Bonds and Notes (45.14%) Accident & Health Insurance (0.68%) CNO Financial Group, Inc. 9%, 1/15/18 Basic Industry (1.35%) WireCo WorldGroup, 9.50%, 5/15/17 (b) Cable & Other Pay Television Services (1.64%) CCO Holdings LLC, 7%, 1/15/19 Mediacom Broadband LLC, 8.50%, 10/15/15 Cable Television (1.34%) Cequel Communications Holdings I LLC and Cequel Capital Corp., 8.625%, 11/15/17 (b) Cogeneration Services & Small Power Producers (0.60%) Covanta Holding Corp., 7.25%, 12/1/20 Communications Services, NEC (1.33%) Hughes Network Systems LLC, 9.50%, 4/15/14 Concrete Products, Except Block & Brick (1.12%) Headwaters, Inc., 11.375%, 11/1/14 Converted Paper & Paperboard Prods (No Containers/Boxes) (1.32%) Appleton Papers, Inc., 10.50%, 6/15/15 (b) Crude Petroleum & Natural Gas (0.34%) Plains Exploration & Productions Company, 7.625%, 6/1/18 Drawing & Insulating of Nonferrous Wire (0.64%) Belden, Inc., 7%, 3/15/17 Drilling Oil & Gas Wells (0.71%) Offshore Group Investments Ltd., 11.50%, 8/1/15 (b) Electric Services (1.61%) Edison Mission Energy, 7.00%, 5/15/17 Elwood Energy LLC, 8.159%, 7/5/26 Fats & Oils (0.69%) Darling International Inc., 8.50%, 12/15/18 Gaming (0.51%) Yonkers Racing Corp., 11.375%, 7/15/16 (b) Hospital & Medical Service Plans (0.32%) Health Net, Inc., 6.375%, 6/1/17 Hotels & Motels (0.83%) MTR Gaming Group, Inc., 9%, 6/1/12 Ice Cream & Frozen Desserts (0.66%) Dean Foods Company, 9.75%, 12/15/18 Machinery (0.82%) Cleaver-Brooks, Inc., 12.25%, 5/1/16 (b) Machine Tools, Metal Cutting Types (0.57%) Thermadyne Holdings Corp., 9%, 12/15/17 (b) Metals & Mining (0.42%) Atkore International Inc., 9.875%, 1/1/18 Metal Forgings & Stampings (0.24%) Trimas Corp., 9.75%, 12/15/17 (b) Miscellaneous Business Credit Institution (0.69%) PHH Corp., 9.25%, 3/1/16 (b) Miscellaneous Electrical Machinery, Equipment & Supplies (0.42%) Exide Technologies, 8.625%, 2/1/18 Spectrum Brands Holdings, Inc., 9.50%, 6/15/18 (b) Mortgage Banks (0.70%) Provident Funding Associates, 10.25%, 4/15/17 (b) Motor Vehicle Parts & Accessories (0.68%) Tower Automotive Holdings USA LLC, 10.625%, 9/1/17 (b) Natural Gas Transmission (2.41%) Copano Energy LLC, 8.125%, 3/1/16 Energy Transfer Equity LP, 7.50%, 10/15/20 Niska Gas Storage US LLC, 8.875%, 3/15/18 (b) Southern Star Central Corp., 6.75%, 3/1/16 Oil & Gas Equipment & Services (1.05%) Complete Production Services, Inc., 8%, 12/15/16 Oil & Gas Field Exploration Services (0.67%) CGG-Veritas, 7.75%, 5/15/17 Paper Mills (1.07%) ABI Escrow Corp., 10.25%, 10/15/18 (b) Papers & Allied Products (0.66%) Cascades, Inc., 7.75%, 12/15/17 Paper & Forest Products (0.37%) PE Paper Escrow, 12%, 8/1/14 (b) Personal Credit Institutions (1.01%) Credit Acceptance Corp., 9.125%, 2/1/17 (b) Petroleum Refining (0.66%) Coffeyville Resources LLC, 9%, 4/1/15 (b) Coffeyville Resources LLC, 10.875%, 4/1/17 (b) Pharmaceutical Preparations (1.32%) Patheon, Inc., 8.625%, 4/15/17 (b) Radio Broadcasting Stations (0.20%) Citadel Broadcasting Corp., 7.75%, 12/15/18 Radio & TV Broadcasting & Communications Equipment (0.66%) CommScope, Inc., 8.25%, 1/15/19 Retail-Convenience Stores (0.69%) Susser Holdings LLC, 8.50%, 5/15/16 Retail-Miscellaneous Retail (0.31%) Ferrellgas Partners, L.P., 6.50%, 5/1/21 Rolling Drawing & Extruding of Nonferrous Metals (0.70%) Novelis, Inc., 8.375%, 12/15/17 Security Brokers, Dealers & Flotation Companies (0.97%) Penson Worldwide, Inc., 12.50%, 5/15/17 (b) Semiconductors & Related Devices (0.33%) Advanced Micro Devices, 7.75%, 8/1/20 Services-Business Services, NEC (0.68%) DynCorp International, Inc. 10.375%, 7/1/07 (b) Services-Computer Integrated Systems Design (0.56%) Scientific Games International, Inc., 9.25%, 6/15/19 Services-Equipment Rental & Leasing, NEC (0.71%) Aircastle Ltd., 9.75%, 8/1/18 Services-Miscellaneous Amusement & Recreation (1.04%) Cedar Fair LP, 9.125%, 8/1/18 (b) Services-Miscellaneous Equipment Rental & Leasing (0.89%) H&E Equipment Services, Inc., 8.375%, 7/15/16 Services-Miscellaneous Repair Services (0.67%) Aquilex Holdings LLC, 11.125%, 12/15/16 Services-Motion Picture Theaters (0.13%) Regal Entertainment Group, 9.125%, 8/15/18 Steel Works, Blast Furnaces & Rolling & Finishing Mills (1.09%) Gibraltar Industries, Inc., 8%, 12/1/15 Telephone Communications (No Radiotelephone) (1.91%) Equinix, Inc., 8.125%, 3/1/18 Cincinnati Bell, Inc., 8.75%, 3/15/18 Textiles, Apparel & Luxury Goods (0.07%) Empire Today LLC, 11.375%, 2/1/17 Transportation (0.54%) Marquette Transportation Company, 10.875%, 1/15/17 (b) Utilities (0.57%) North American Energy Alliance LLC, 10.875%, 6/1/16 (b) Water Transportation (2.17%) Hornbeck Offshore Services, Inc., 8%, 9/1/17 American Petroleum Tankers LLC, 10.25%, 5/1/15 (b) Wholesale-Electronic Parts & Equipment, NEC (0.41%) Brightstar Corp., 9.50%, 12/1/16 (b) Wholesale-Petroleum & Petroleum Products (No Bulk Stations) (0.39%) Crosstex Energy LP, 8.875%, 2/15/18 Total corporate bonds and notes Shares MONEY MARKET FUND (7.56%) Wells Fargo Advantage Cash Investment Money Market Fund, 7 day annualized yield 0.01% Total investments (124.36%) $ Liabilities in excess of other assets (-24.36%) (d) ) Net assets (100.00%) $ (a) Non-income producing. (b) These securities are exempt from registration under Rule144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. (c) Illiquid and/or restricted security that has been fair valued. (d) The Fund had $20 million in borrowings outstanding pursuant to a $25 million line of credit with a bank. Borrowings under the line of credit are secured by a perfected security interest on all of the Fund's assets. ADR American Depositary Receipt LLC Limited Liability Company LP Limited Partnership PLC Public Limited Company SPDR Standard & Poor’s Depositary Receipt SPV Special Purpose Vehicle Notes to Schedule of Portfolio Investments (Unaudited) Security Valuation Portfolio securities are valued by various methods depending on the primary market or exchange on which they trade.Most equity securities for which the primary markets is the United States are valued at the official closing price, last sale price or, if no sale has occurred, at the closing bid price.Most equity securities for which the primary market is outside the United States are valued using the official closing price or the last sale price in the principal market in which they are traded.If the last sale price (on the local exchange) is unavailable, the last evaluated quote or closing bid price normally is used.Certain of the securities in which the Fund invests are priced through pricing services that may utilize a matrix pricing system which takes into consideration factors such as yields, prices, maturities, call features, and ratings on comparable securities.Corporate bonds and notes may be valued according to prices quoted by a bond dealer that offers pricing services.Open end investment companies are valued at their net asset value.Securities for which quotations are not readily available or reliable and other assets may be valued as determined in good faith by the Investment Manager under the direction of or pursuant to procedures established by the Fund’s Board of Directors.Due to the inherent uncertainty of valuation, these values may differ from the value that would have been used had a readily available market for the securities existed.These differences in valuation could be material.A security’s valuation may differ depending on the method used for determining value.The use of fair value pricing by the Fund may cause the net asset value of its shares to differ from the net asset value that would be calculated using market prices. Fair Value Measurements The Fund uses a three level hierarchy for fair value measurements based on the transparency of inputs to the valuation of an asset or liability. Inputs may be observable or unobservable and refer broadly to the assumptions that market participants would use in pricing the asset or liability. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from sources independent of the Fund. Unobservable inputs reflect a Fund’s own assumptions about the assumptions that market participants would use in pricing the asset or liability developed based on the best information available under the circumstances. The Fund’s investment in its entirety is assigned a level based upon the inputs which are significant to the overall valuation. The inputs or methodology used for valuing investments are not an indication of the risk associated with investing in those securities. The hierarchy of inputs is summarized below. · Level 1 - unadjusted quoted prices in active markets for identical assets or liabilities including securities actively traded on a securities exchange. · Level 2 - observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability which may include quoted prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, defaultrates, and similar data. · Level 3 - unobservable inputs for the asset or liability including the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability. The following is a summary of the inputs used as of February 28, 2011 in valuing the Fund’s assets carried at fair value. Refer to the Schedule of Portfolio Investments for detailed information on specific investments. Level 1 Level 2 Level 3 Total Assets Common stocks $ $
